DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application is examined under the first inventor to file provisions of the AIA .
Claims 8-27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8
The phrase “the nuclear containment having an associated spent fuel pool outside the nuclear containment” is unclear.  A containment cannot comprise an element (pool) that is located “outside” of the boundary of the containment.  It is unclear whether said phrase should read “the nuclear containment being adjacent to an associated spent fuel pool that is located outside of the nuclear containment”. 
The phrase “releasing a chemical into the spent fuel pool to facilitate a reaction with the atmospheric effluent to be released to substantially neuter any deleterious environmental impact of the atmospheric effluent to be released” is unclear.  It is unclear whether chemical is released before the effluent (which is yet to be released).
Claim 9
If the chemical is released before the effluent (see above) then it is unclear how the routing step and the releasing step can be performed at the same time.
Claim 12
It is unclear how “releasing a chemical into the spent fuel pool” relates to routing effluent toward the spent fuel pool.  It would appear that releasing a chemical (e.g., boron) into a spent fuel pool (as an independent function) to maintain pool quality is standard practice in the art.  For example, note Cook (US 10,886,032).  The claim appears to be incomplete for omitting cooperative relationships between steps.
The claim is directed to “releasing effluent . . . into a spent fuel pool”.  However, there are no steps that require effluent in a spent fuel pool.  At best, effluent is routed toward a spent fuel pool.  Thus, the claim appears to be incomplete for omitting step(s) which allow for the intended result.
Claim 14
Effluent released into a spent fuel pool will inherently always be released “at a location”.  Thus, it is unclear how the phrase “releasing the routed effluent into spent fuel pool at a location” further limits the recited method of claim 12.  
Claim 19
It is unclear how “releasing a chemical into the spent fuel pool” relates to routing effluent toward the spent fuel pool.  It would appear that releasing a chemical (e.g., boron) into a spent fuel pool (as an independent function) to maintain pool quality is standard practice in the art.  For example, note Cook (US 10,886,032).  The claim appears to be incomplete for omitting cooperative relationships between steps.
Claim 25
The phrase “rerouting the effluent” is unclear.  For example, it is unclear both where the effluent is rerouted from, and where the effluent is rerouted to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over either of Martin (US 2015/0194226) in combination with Nilsson (US 9,502,144).
Claims 8-9 and 12-25
It is well known in the art to discharge effluent from a (high pressure) nuclear containment into a spent fuel pool.  For example, Martin (e.g., Figure 2) releases effluent from a containment (40) into a spent fuel pool (50).  Note [0029, 0030, 0033]. 
Nilsson (cited via IDS) shows that it is well known in the art to release a chemical into a pool (24) to facilitate a reaction with effluent released into the pool.  The chemical substantially neuters any deleterious environmental impact of the released effluent.  For example, Nilsson states “Chemicals such as sodiumthiosulphate can be added to the water 30 so that iodine in gaseous and aerosol form can be captured and contained” (col. 3, lines 58-60). 

Modification of Martin to have released a chemical into the pool to neuter the effluent routed into the pool, as suggested by Nilsson, would have been obvious to one of ordinary skill in the art.  Adding an amount of the chemical as necessary to maintain a desired level of neutering would have been further obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan. 
Claim 10
Martin has a sparger (64).  Nilsson has a sparger (36, 42).
Claim 26
Preventing spent fuel pool material from being routed into a nuclear containment is obvious to the artisan to prevent containment contamination, is standard safety practice, and is usually required by law.  Martin discloses an isolation valve (62).  Nilsson discloses an isolation valve (58).  If necessary, further modification of Martin to have employed a conventional technique (e.g., isolation/check valve, etc.) to prevent containment contamination would have been obvious to one of ordinary skill in the art.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2015/0194226) in combination with Nilsson (US 9,502,144) as applied to claim 19 above, and further in view of either Velusamy ("A fundamental approach to specify thermal and pressure loadings on containment buildings of sodium cooled fast reactors during a core disruptive accident", Annals of Nuclear Energy 38, no. 11 (2011): 2475-2487) or Hahm ("Safety Assessment of CANDU Type Containment Building under Negative Internal Pressure", 2014).
Preventing a nuclear containment from exceeding a maximum vacuum limit is obvious to the artisan to prevent containment damage, is standard safety practice, and is usually required by law.  For example, note Velusamy and Hahm.  Modification of Martin to have employed conventional practice to prevent exceeding the containment’s maximum negative pressure would have been obvious to one of ordinary skill in the art.

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title (which is directed to an apparatus) is objected to because it is too generic for the method invention.  The following Title is suggested:  “Injecting Reactant Into A Spent Fuel Pool to React With Radioactive Effluent Released Into The Pool From A Nuclear Reactor Containment”.

Additional Comment
Claim 11 has not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.
The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646